Citation Nr: 0116535	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  01-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status 
postoperative rotator cuff repair with degenerative changes, left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran had active military service from November 1950 to November 
1952, and from October 1961 to May 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a November 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which assigned a 
10 percent evaluation for status postoperative rotator cuff repair with 
degenerative changes (entitlement to compensation under 38 U.S.C.A. § 1151 
for this disability was granted by the Board in an October 2000 decision).  
The RO also assigned an effective date of August 14, 1997 for entitlement 
to compensation, as well as the 10 percent rating.  The veteran has 
appealed the issue of entitlement to a higher evaluation.  


REMAND

The veteran is appealing the original assignment of a disability evaluation 
following an entitlement award.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Accordingly, the issue is whether a rating in excess of 10 percent 
for status postoperative rotator cuff repair with degenerative changes is 
warranted for the period from August 14, 1997 to the present.  

A review of the veteran's substantive appeal, received in April 2001, shows 
that he reported that, "I have received constant physical therapy and 
medical treatment for my s/p rotator cuff condition at the VA medical 
center in Montgomery, Ala. since 1997.  The treatment has been continuous 
and all medical records are available."  Unfortunately, the claims file 
does not contain any VA or non-VA outpatient treatment reports, or physical 
therapy reports, dated after August 1997.  

In summary, the veteran has reported that he has received VA treatment for 
the disability in issue since 1997, and most of these records are not 
associated with the claims file.  During the course of the appeal, 
legislative changes have significantly altered VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 
(2000) ("Veterans Claims Assistance Act").  Under the VCAA, VA has a duty 
to assist the appellant in obtaining evidence necessary to substantiate the 
claims.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  In addition, the U.S. Court of 
Appeals for Veterans Claims has held that VA is deemed to have constructive 
knowledge of such records, that they are considered to be evidence that is 
of record at the time any decision is made, and should be associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in VA's possession 
at the time of the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error....").  On remand, the RO 
should attempt to obtain these VA records.  

In addition, it appears that the VA examination performed in February 2000 
is not adequate for rating purposes.  No reference was made to pain, 
weakness, or fatigability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans Claims (Court) held 
that VA rating examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  In this regard it is noted that 38 
C.F.R. § 4.40 requires that rating of disabilities of the musculoskeletal 
system reflect functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately portray functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  The Court also held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the veteran to provide the names 
and addresses of all medical care providers who have 
provided treatment for his status postoperative rotator 
cuff repair with degenerative changes which are not 
currently associated with the claims file.  After 
securing any necessary releases, the RO should obtain 
these records.  

2.  The RO should then schedule the veteran for a VA 
examination for compensation purposes in order to 
determine the current nature and severity of his left 
shoulder disability.  All indicated tests and studies 
should be accomplished and the findings then reported 
in detail.  The examiner should be asked to determine 
whether the veteran's left shoulder exhibits pain, 
weakened movement, excess fatigability, or 
incoordination, and, if feasible, these determinations 
should be expressed in terms of the degree of 
additional range of motion loss due to any pain, 
weakened movement, excess fatigability, or 
incoordination. If such determinations are not 
feasible, this should be stated for the record and the 
reasons provided.  The examiner should also provide an 
opinion as to whether pain could significantly limit 
functional ability during flare-ups or when the 
shoulder is used repeatedly over a period of time.  
These determinations should, if feasible, be portrayed 
in terms of the degree of additional range of motion 
loss due to pain on use or during flare-ups.  Again, if 
such determinations are not feasible, this should be 
stated for the record and the reasons provided.  The 
claims file must be made available to the examiner for 
review.  The examination report should reflect that 
such a review was conducted.  

3.The RO must then review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, ___ (2000) is completed.  

4.  The RO should then review the expanded record and 
determine whether a higher evaluation is warranted for 
the veteran's status postoperative rotator cuff repair 
with degenerative changes.  If the benefit sought on 
appeal is not granted to the veteran's satisfaction, 
the RO should issue a supplemental statement of the 
case, and afford a reasonable period of time for a 
response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if 
otherwise in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  The appellant 
has the right to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  Kutscherousky v. 
West,  12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


